 Case: 4:18-cv-00841-CDP Doc. #: 26 Filed: 07/28/20 Page: 1 of 3 PageID #: 104




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

JOHNATHAN BARNETT,             )
                               )
           Plaintiff,          )
                               )
        v.                     )                      Case No. 4:18 CV 841 CDP
                               )
ST. LOUIS CITY JUSTICE CENTER, )
et al.,                        )
                               )
           Defendants.         )

                         MEMORANDUM AND ORDER

      Plaintiff Johnathan Barnett moves for the appointment of counsel to assist

him in this prisoner civil rights action, and specifically to help him respond to

defendant’s recent discovery requests. Because Barnett has demonstrated an

adequate ability to present his claims to this Court and litigate this action, I will

deny the motion. Barnett shall have to August 18, 2020, by which to file a written

response to defendant’s motion to compel.

       There is no constitutional or statutory right to appointed counsel in civil

cases. Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984). In deciding whether to appoint counsel for an indigent plaintiff, I should

consider relevant factors, including the factual complexity of the case, the ability

of the indigent to investigate the facts, the existence of conflicting testimony, and

the ability of the indigent to present his claims. Stevens v. Redwing, 146 F.3d 538,
 Case: 4:18-cv-00841-CDP Doc. #: 26 Filed: 07/28/20 Page: 2 of 3 PageID #: 105




546 (8th Cir. 1998).

      Barnett has demonstrated that he can adequately present his claims to the

Court. Moreover, neither the factual nor legal issues in this case are complex.

Barnett claims that defendant Breanna Ems, a housing officer at St. Louis City

Justice Center, used excessive force against him when she pepper sprayed him in

the face, grabbed him by the neck, and punched him in the back of his head

without reason or cause; and, further, was deliberately indifferent to his serious

medical needs when she intentionally denied him access to medical care despite

knowing of his serious medical needs. Barnett has been able to describe the

circumstances giving rise to his claims, identify the persons allegedly involved,

and state the date upon which the alleged unlawful conduct occurred. Further, this

case is in its preliminary stage. Whether conflicting evidence or testimony exists

will become apparent as the case proceeds and upon consideration of summary

judgment motions, if any are filed. I will therefore deny Barnett’s motion for the

appointment of counsel at this time. I will grant him some additional time,

however, to respond to defendant Ems’ pending motion to compel.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s Motion for Appointment of

Counsel [24] is denied without prejudice.

      IT IS FURTHER ORDERED that plaintiff shall file any written response

                                         -2-
 Case: 4:18-cv-00841-CDP Doc. #: 26 Filed: 07/28/20 Page: 3 of 3 PageID #: 106




to defendant Breanna Ems’ Motion to Compel (ECF 25) not later than August 18,

2020.




                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE


Dated this 28th day of July, 2020.




                                     -3-
